Name: Commission Regulation (EEC) No 3771/91 of 18 December 1991 amending Regulation (EEC) No 1707/90 laying down detailed rules for the application of Regulation (EEC) No 1796/81 on imports of preserved cultivated mushrooms from third countries
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  trade;  agricultural activity;  cooperation policy
 Date Published: nan

 No L 356/30 24. 12. 91Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3771/91 of 18 December 1991 amending Regulation (EEC) No 1707/90 laying down detailed rules for the application of Regulation (EEC) No 1796/81 on imports of preserved cultivated mushrooms from third countries subject to Commission Regulation (EEC) No 3850/89 Q. 2. The authorities competent to issue the certificate of origin shall be those indicated in Annex III. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1943/91 (2), and in particular Article 15 (4) thereof, Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of preserved cultivated mushrooms (3), and in particular Article 6 thereof, Whereas experience gained from the application of Commission Regulation (EEC) No 1707/90 (4), as last amended by Regulation (EEC) No 3718/90 (*), shows that the specific terms for the issue of import licences for products subject to this system should be made more flex ­ ible ; whereas an extension to the validity of import licences should help to ensure a more regular flow of trade throughout the year ; Whereas under Article 4 of Regulation (EEC) No 1707/90 the entry into free circulation of preserved cultivated mushrooms originating in the People's Republic of China, South Korea and Taiwan is subject to the provi ­ sion of a certificate of origin issued by the competent authorities referred to in Annex IV to that Regulation ; whereas South Korea and Taiwan have authorized new competent authorities ; whereas Annex IV should be amended accordingly ; Whereas, in the interests of clarity, all provisions which are no longer applicable should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1707/90 is hereby amended as follows : 1 . Article 4 is replaced by the following : 'Article 4 1 . The entry into free circulation of mushrooms originating in China, South Korea and Taiwan shall be 0 OJ No L 375, 22. 12. 1989, p. 8 .' 2. Article 5 (2) is replaced by the following : '2 . Notwithstanding Article 2 (1 ) of Regulation (EEC) No 2405/89 import licences for the products referred to in Article 1 shall be valid for a period of six months from the date of issue within the meaning of Article 21 (2) of Regulation (EEC) No 3719/88 . However, they shall not be valid after 31 December of the year in question .' 3 . Annex III is hereby repealed . 4. Annex IV is replaced by the following : ANNEX III The competent authorities referred to in Article 4 of this Regulation are the following : For China :  Shanghai Foreign Economic Relations and Trade Commission,  Fujian Foreign Economic Relations and Trade Commission,  Guangxi Foreign Economic Relations and Trade Commission,  Zhejiang Foreign Economic Relations and Trade Commission,  Jiangsu Foreign Economic Relations and Trade Commission,  Sichuan Foreign Economic Relations and Trade Commission,  Chongquing City Foreign Economic Relations and Trade Commission,  Anhui Foreign Economic Relations and Trade Commission,  Guangdong Foreign Economic Relations and Trade Commission,  Import/Export Department, Ministry of Foreign Economic Relations and Trade ; for South Korea :  Korean Chamber of Commerce and Industry ; for Taiwan :  Taiwan Canners' Association .' Article 2 This Regulation shall enter into force on 1 January 1992. (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 175, 4. 7. 1991 , p. 1 . 0 OJ No L 183, 4. 7. 1981 , p. 1 . (4) OJ No L 158 , 22. 6 . 1990, p. 34. O OJ No L 358 , 21 . 12 . 1990, p. 51 . 24. 12. 91 Official Journal of the European Communities No L 356/31 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission